Citation Nr: 1216556	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  02-08 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for Meniere's disease with hearing loss and tinnitus.

2.  Entitlement to service connection for borderline personality disorder.  

3.  Entitlement to service connection for schizoaffective disorder.

4.  Entitlement to service connection for polysubstance dependency.  

5.  Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and C.L.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to June 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2001 and March 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing in January 2005, and a transcript of the hearing is associated with her claims folder.  The appealed issue of service connection for Meniere's disease was the subject of a prior Board decision of July 2005 which was vacated by the United States Court of Appeals for Veterans Claims (Court) in January 2007.  The Board remanded that issue to the RO in June 2007 and September 2009.  Regarding the other issues, decided in March 2010, a notice of disagreement was received in August 2010, a statement of the case was issued in May 2011, and a substantive appeal was received in June 2011.  

The issues of the evaluation for PTSD and service connection for schizoaffective disorder and for polysubstance dependency are addressed in the REMAND portion of the decision below and are REMANDED to the RO.



FINDINGS OF FACT

1.  By rating decision in December 1995, the RO denied the Veteran's application to reopen her claim to entitlement to service connection for Meniere's disease with hearing loss and tinnitus; a timely notice of disagreement was not received to initiate an appeal from that determination, nor was new and material evidence received within one year of that determination. 

2.  Evidence received since the December 1995 rating decision denying service connection for Meniere's disease with hearing loss and tinnitus is cumulative or redundant of evidence previously considered.  

3.  Personality disorders are not diseases or injuries within the meaning of applicable VA legislation. 


CONCLUSIONS OF LAW 

1.  The December 1995 rating decision denying service connection for Meniere's disease with hearing loss and tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002). 

2.  New and material evidence has not been received to reopen the Veteran's claim of entitlement to service connection for Meniere's disease with hearing loss and tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  The criteria for service connection for borderline personality disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran notice by letters dated in November 2001 and March 2010.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The March 2010 notification advised the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection, as is required by Dingess, and met the new and material evidence notice requirements described in Kent v. Nicholson, 20 Vet. App. 1 (2006).  This was followed by adjudication in July 2010, curing any timing problem.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran the opportunity to give testimony before the Board.  An examination for Meniere's disease is not necessary as the claim has not been reopened.  38 C.F.R. § 3.159.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO complied with the Board's September 2009 remand by providing the Veteran with the notice required by Kent and readjudicating the claim.  Despite the representative's assertions that the personality disorder issue requires development on the question of aggravation, the Board finds that further VA development regarding this issue is not necessary because, as a matter of law, it is not possible to establish service connection for a personality disorder on any basis.  38 C.F.R. §§ 3.159, 3.303(c).  

With regard to the Meniere's disease and personality disorder issues, VA has fully complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on these claims at this time.  

Meniere's disease

The Veteran's claim was initially denied by rating decision in July 1978.  The Veteran has made subsequent attempts to reopen the claim.  For reasons hereinafter explained, the Board finds that a December 1995 rating decision is the most recent final determination as to this issue. 

The December 1995 rating decision denied a request to reopen the Veteran's claim of entitlement to service connection for Meniere's disease with hearing loss and tinnitus because the evidence submitted was not new and material in that it did not address whether or not the disability was aggravated during active duty service.  This was the basis for the prior denials.  The RO sent notice of the 1995 decision to the Veteran at her last address of record.  However, a notice of disagreement was not received to initiate an appeal from that determination.  Moreover, new and material evidence was not received within a year of that determination.  Accordingly, the Board finds that the December 1995 rating decision became final.  38 U.S.C.A. § 7105(c).  

Nevertheless, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  The Veteran subsequently requested that the claim be reopened, but the request was denied by the RO.  The present appeal ensued. 

New and material evidence is defined by regulation.  New and material evidence is evidence not previously submitted which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  The Board notes here that the provisions of 38 C.F.R. § 3.156 were amended in 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  However, the amended version is only applicable to claims filed on or after August 29, 2001.  Under the facts of this case, the amended version is not applicable.  

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  In Hodge, the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Id. at 1363. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App.510, 513 (1992).  In Kutscherousky v. West, 12 Vet. App.369 (1999), the Court held that the prior holding in Justus that the evidence is presumed to be credible was not altered by the Federal Circuit decision in Hodge.  However, the "benefit of the doubt doctrine" does not apply to the preliminary question as to whether new and material evidence has been received to reopen a claim.  Martinez v. Brown, 6 Vet. App.462 (1994). 

The Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F. 3d 1366 (Fed.Cir. 2001).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim for service connection for Meniere's disease with hearing loss and tinnitus. 

The relevant evidence of record at the time of the December 1995 rating decision consisted of:  service medical records, a November 1995 VA audiological examination report, extensive post-service treatment records from various Air Force Bases and Army Medical Centers, a November 1995 letter from Dr. Gibbens, and statements from the Veteran expressing her belief that her Meniere's disease with hearing loss and tinnitus was either incurred in or aggravated during active duty service.  The service medical records showed that the veteran had suffered from Meniere's disease with hearing loss and tinnitus prior to active duty service, in fact, since she was 16 years old.  The post-service treatment records and the November 1995 VA examination report all show that the Veteran continued to suffer from Meniere's disease.  The RO denied the claim after finding that there was no evidence that her Meniere's disease with hearing loss and tinnitus was either incurred in or aggravated during active duty service.  No communications were received from the Veteran within a year after the December 1995 denial notice letter to her.  

Evidence received since the December 1995 rating decision includes VA medical records and private medical records, all demonstrating that the Veteran continues to receive treatment for her Meniere's disease with hearing loss and tinnitus.  The evidence also includes hearing testimony from the Veteran and a witness as well as various statements from the Veteran regarding her ear problems.  

The claim for service connection for Meniere's disease with hearing loss and tinnitus was denied by the RO in the 1995 rating decision because the service medical records showed that the condition pre-existed the Veteran's active duty service period and none of the evidence showed that the pre-existing disability was aggravated during active duty service beyond the normal progression of the disease. In reviewing the evidence of record received since the 1995 rating decision (including the testimony offered at the 2005 Board hearing), the Board finds that none of the evidence is new and material.  Some of the evidence is new in that it was not of record in 1995.  However, it is not material because it relates to facts and information which the RO had knowledge of in 1995, or it merely documents continuing symptoms and treatment for the disease.  None of this goes to the underlying question of whether the Meniere's disease was a preexisting disorder which was not aggravated during service beyond the natural progress of the disease.  To the extent that the Veteran's statements and testimony relate to this question, she merely reiterates the same express and implicit arguments she offered in advancing her earlier claim.  As such, here statements and testimony are duplicative.  The Board has considered whether the testimony offered by a witness at the 2005 hearing constitutes new and material evidence.  The witness testified as to the Veteran's symptoms during service, to include in relation to surgery in 1978.  However, the RO was aware of and considered the Veteran's medical condition in relation to the 1978 surgery at the time of the 1995 decision, so such facts are not new.  Moreover, to the extent that the testimony of the witness may be viewed as going to the question of aggravation, the Board finds that such testimony is insufficient to reopen the claim.  Although the witness as a layperson is competent to report first hand observations, the Board finds that the question of aggravation beyond the natural progress of the disease is essentially medical in nature in that only a trained medical professional can opine as to such question.  Therefore, the Board finds that the witness testimony is not new and material evidence.  See King v. Brown, 5 Vet.App. 19, 21 (1993) (citing Espiritu v. Derwinski, 2 Vet.App. 492 (1992) (noting that the Board must not assume the credibility of evidence "when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion").

In sum, there is no new evidence since the 1995 rating decision which competently address the salient issue of whether or not there was any aggravation of the pre-existing Meniere's disease (beyond the normal progression of the disease) during active duty service.  As there is no new and material evidence, the claim for entitlement to service connection for Meniere's disease with hearing loss and tinnitus has not been reopened. 

Borderline personality disorder

The Veteran was diagnosed with borderline personality disorder on VA examination in November 2009.  Personality disorders are not diseases or injuries subject to service connection.  38 C.F.R. § 3.303.  In light of the above, service connection cannot be granted for borderline personality disorder on any basis, direct or secondary.  Accordingly, the claim must be denied as lacking legal merit.  Sabonis v. Brown, 6 426 (1994).


ORDER 

New and material evidence has not been received to reopen the Veteran's claim of entitlement to service connection for Meniere's disease with hearing loss and tinnitus.  Service connection for borderline personality disorder is not warranted.  To this extent, the appeal is denied.  


REMAND

Additional medical records showing treatment for psychiatric impairment from March to July 2010 were received by the RO in June 2011, subsequent to the May 2011 statement of the case on the matters of a rating higher than 30 percent for PTSD and service connection for schizoaffective disorder and for polysubstance abuse.  These records have not been considered by the RO and must be in the first instance prior to any Board consideration of these psychiatric disorder claims.  38 C.F.R. § 19.9.  Additionally, efforts should be made to obtain all relevant records of psychiatric treatment received by the Veteran since July 2010, as VA has constructive notice of the contents of its own medical records.  

Moreover, after considering the arguments presented by the representative in light of the record, the Board finds that a VA psychiatric examination is appropriate.  Service connection has already been established for PTSD, and contentions have been advanced that other acquired psychiatric disorders are caused or aggravated by the PTSD has not been obtained.    

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to associate with the claims file any additional VA medical records documenting psychiatric treatment since July 2010.  

2.  After completion of the above, the RO should schedule the Veteran for a VA psychiatric examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All necessary special studies or tests are to be accomplished.  The examiner is to review the claims folder.  

The examiner should clearly report (to the extent possible) all symptomatology which related to the Veteran's service-connected PTSD to allow for application of VA rating criteria.  A global assessment of functioning (GAF) score should be assigned for the Veteran's PTSD.  

The examiner should also clearly report psychiatric disorders (other than PTSD) diagnosed on examination.  As to each such other acquired psychiatric disorder, the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disorder is are either (a) caused by, or (b) aggravated by her service-connected PTSD.  In this regard, the opinion should clearly discuss any schizoaffective disorder and/or polysubstance dependence 

The examiner should then set forth the reasons for the opinions. 

3.  The RO should then readjudicate the Veteran's pending claims for a higher rating for PTSD and for service connection for schizoaffective disorder and polysubstance dependence in light of all relevant evidence added to the record since the May 2011 statement of the case.  The Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


